Per Curiam:
We think the learned judge below was justified in directing a verdict for the plaintiff. We need not discuss the right of *154the defendants to sell the property consigned to them upon credit. Had they done so, and taken a note for the amount of such sale, in the name of their consignor, or even in their own names, we would have had a different question before us. They did not do so. On the contrary, the note evidently included other sales, for other parties, with the obvious intention of using it for their own purposes. Neither of the notes offered in evidence corresponds, either in amount, date, or time of payment, with the sale.
Judgment affirmed.